DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus for clamping a metal seal.
II. Claims 12-20, drawn to a method of using a metal seal crimper.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, In this case the apparatus as claimed can be used to practice another and materially different process such as one without the step of aligning the metal seal crimper with the metal seal such that the second side of the metal seal crimper is on a side of the metal seal having the long flange; and operating the handles to crimp the metal seal.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nick Peters on 01/21/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 9 objected to because of the following informalities:  
.  
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bond (US 5341707).
	Regarding claim 1, Bond discloses an apparatus (Fig. 8) for clamping a metal seal (examiner notes that pliers can be used to clamp metal seal), the apparatus comprising: a pair of opposing jaw units (left and right jaws 66) mounted in a metal seal crimper (60) to move in response to a movement of a pair of handles (62a,b) of the metal seal crimper to close a metal seal disposed within the metal seal crimper; a first jaw unit (right side jaw unit 66) of the opposing jaw units located on a first side of the metal seal crimper, the first jaw unit being configured to close a short flange of the metal seal; a second jaw unit (left side jaw unit 66) of the opposing jaw units located on a second side of the metal seal crimper, the second jaw unit being configured to close a long flange of the metal seal (interpret when the pliers are used to close metal seal a first jaw unit can close a short flange of the metal seal and the second jaw unit 

	Regarding claim 2, Bond discloses the apparatus of claim 1 wherein the indicator (70) is located on the second handle (left handle as shown in Fig. 8).

	Regarding claim 3, Bond discloses the apparatus of claim 1, the first handle having a first grip and the second handle having a second grip (handles 62a,b are grips that user grip onto), wherein the indicator (70) is located on at least one of the first and second grips.

	Regarding claim 7, Bond discloses the apparatus of claim 1 wherein the indicator includes a symbol (70 is a symbol).

	Regarding claim 9, Bond discloses the apparatus of claim 1 wherein the indicator includes at least one of a protrusion (Col. 2 line 60-62: raised slightly) extending from at least one of the first and second handles or an aperture (Col. 2 line 60-62: recessed into) defined in at least one of the first and second handles.

Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nasiatka (US 20050252570).
Regarding claim 1, Nasiatka discloses an apparatus (Fig. 1-5) for clamping a metal seal ([0001] metal seal), the apparatus comprising: a pair of opposing jaw units (18a,b) mounted in a metal seal crimper (see Fig. 2) to move in response to a movement of a pair of handles ([0022] handles 14, 16) of the metal seal crimper to close a metal seal disposed within the metal seal crimper; a first jaw unit (18b) of the opposing jaw units located on a first side of the metal seal crimper, the first jaw unit being configured to close a short flange of the metal seal; a second jaw unit (18a) of the opposing jaw units located on a second side of the metal seal crimper, the second jaw unit being configured to close a long flange of the metal seal (examiner notes that either jaws are configured to be used to close the shorter/longer flange of the metal seal); a first handle (14) of the pair of handles located on the first side of the metal seal crimper; a second handle (16) of the pair of handles located on the second side of the metal seal crimper; and an indicator (length of the top handle as viewed in Fig. 1 & 2 is longer than the bottom handle and that distinguishes the first handle from the second handle) located on at least one of the first and second handles, the indicator configured to distinguish (see Fig. 1-2) the first handle from the second handle.

	Regarding claim 10, Nasiatka discloses the apparatus of claim 1 wherein the indicia includes the first handle having a first length and the second handle having a second length different from the first length (length of the top handle as viewed in Fig. 1 & 2 is longer than the bottom handle and that distinguishes the first handle from the second handle).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasiatka (US 20050252570) in view of Hoppe (US 20170120464).
Regarding claim 1, Nasiatka discloses an apparatus (Fig. 1-5) for clamping a metal seal ([0001] metal seal), the apparatus comprising: a pair of opposing jaw units (18a,b) mounted in a metal seal crimper (see Fig. 2) to move in response to a movement of a pair of handles ([0022] handles 14, 16) of the metal seal crimper to close a metal seal disposed within the metal seal crimper; a first jaw unit (18b) of the opposing jaw units located on a first side of the metal seal crimper, the first jaw unit being configured to close a short flange of the metal seal; a second jaw unit (18a) of the opposing jaw units located on a second side of the metal seal crimper, the second jaw unit being configured to close a long flange of the metal seal (examiner notes that either jaws are configured to be used to close the shorter/longer flange of the metal seal); a first handle (14) of the pair of handles located on the first side of the metal seal crimper; a second handle (16) of the pair of handles located on the second side of the metal seal crimper.

Hoppe teaches a hand cutting tool (Fig. 1-9) comprising a first blade (bottom blade -114) and a second blade (top blade -112) and a first handle (120) and a second handle (118) wherein a second handle having an indicator (124) located on at least one ([0004] at least one of the handle) of the first and second handles, the indicator configured to distinguish the first handle from the second handle.
Since both references use two working ends i.e. jaws or blades and two handles and since both references are concerned with the orientation of the tool with regards to the workpiece, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide to the handle of Nasiatka with an indicator located on the handle configured to distinguish the first handle from the second handle as taught by Hoppe in order to determine the orientation of the working ends ([0003-0004], Hoppe).
Regarding claim 2, Nasiatka in view of Hoppe teaches the apparatus of claim 1. Although Hoppe teaches that the indicator is disposed on at least one of the first handle or the second handle [0004], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the indicator on the second handle since it is obvious to try choosing from a finite number of identified solution i.e. two handles with a reasonable expectation of success.

Regarding claim 3, Nasiatka in view of Hoppe teaches the apparatus of claim 1, the first handle having a first grip and the second handle having a second grip, wherein the indicator is 

Regarding claim 7, Nasiatka in view of Hoppe teaches the apparatus of claim 1 wherein the indicator includes at least one of a group comprising a letter, a number, a picture, and a symbol (indicator 124 is a symbol, Hoppe).

Regarding claim 8, Nasiatka in view of Hoppe teaches the apparatus of claim 1.
Hoppe teaches a symbol (124) as the indicator. Hoppe is silent to wherein the indicator includes a sticker. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sticker to represent the symbol since stickers are well known method to provide a symbol to a desired location.

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasiatka (US 20050252570) in view of Wonder Costumes (NPL: Grand Opening Ribbon Cutting Scissor Red and Blue Handle).
Regarding claim 3, Nasiatka discloses the apparatus of claim 1, the first handle having a first grip and the second handle having a second grip (examiner notes that handles are grips).
Although Nasiatka discloses that the indicator is the difference in length of the grips, Nasiatka fails to disclose wherein the indicator is located on at least one of the first and second grips.
Wonder Costumes teaches a tool i.e. scissors that teaches a difference in length of the grips to indicate the orientation of the tool (longer side handle should face down). In addition, 

    PNG
    media_image1.png
    305
    572
    media_image1.png
    Greyscale

Since both references are concerned with correctly orienting the tool in relation to the workpiece, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the indicator of Nasiatka with the color indicator located on the handle as taught by Wonder Costumes in order to quickly identify the orientation of the tool.

Regarding claim 4, Nasiatka in view of Wonder Costumes teaches the apparatus of claim 3, wherein the indicator includes the second grip having a color different (red and blue) from a color of the first grip. 

Regarding claim 5, Nasiatka in view of Wonder Costumes teaches the apparatus of claim 3 wherein one of the first and second grips are blue (shown above: one of the handles are blue).

Regarding claim 6, Nasiatka in view of Wonder Costumes teaches the apparatus of claim 3 wherein one of the first and second grips are red (shown above: one of the handles are red).

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180029217 teaches a tool with indicators on one of the handles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725